Citation Nr: 1640731	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the character of the Appellant's discharge is a bar to the receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Appellant served on active duty from April 2001 to September 2005.

A July 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri concluded that the character of the Appellant's discharge constituted a bar to the receipt of VA benefits.  The Appellant filed a timely appeal to the Board of Veterans' Appeals (Board).

Jurisdiction of the case now resides with the RO in Sioux Falls, South Dakota.


FINDING OF FACT

The Appellant's character of discharge, which was under other than honorable conditions, was not based on offenses involving moral turpitude or on willful and persistent misconduct. 


CONCLUSION OF LAW

The character of the Appellant's discharge for the period of active military service from April 2001 to September 2005 is not a bar to VA benefits.  38 U.S.C.A. §§°101(2), 5103, 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.12, 3.159, 3.354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Appellant served as a Hospital Corpsman Third Class in the U.S. Navy.  He was awarded a Purple Heart for wounds received in action in September 2004 in Iraq.  The Appellant was discharged under other than honorable (OTH) conditions with a "Serious Misconduct" notation.  See Form DD 214.  The Appellant contends that the character of his discharge is not a bar to his receipt of VA benefits.  The Board agrees.

Legal Authority for Determinations as to Character of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38°U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

A discharge or release because of an offense involving moral turpitude, or because of willful and persistent misconduct, is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(3)-(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  Id.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.

The term "moral turpitude" is not defined in 38 C.F.R. § 3.12(d), but is defined in Black's Law Dictionary as "conduct that is contrary to justice, honesty, or morality."  Black's Law Dictionary (8th ed. 2004).  In a published advisory opinion, VA's General Counsel indicated that an offense will be considered to involve moral turpitude if it is willful, gravely violates moral standards, is committed without justification or legal excuse, and, by reasonable calculation, would be expected to cause harm or loss to person or property.  VA Op. G.C. 6-87 (Feb. 5, 1988).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

Character of Discharge Analysis

The record in this case shows that, in September 2001, the Appellant received a non-judicial punishment (NJP) for disobeying a lawful general regulation.  The punishment he received was a reduction in rank, "RESTR," forfeiture of pay, extra duties, and an oral reprimand.  The Appellant contends the incident was related to bringing fireworks leftover from a Fourth of July celebration into the barracks.

The record then shows commendable service thereafter until the incident leading to the Appellant's discharge.  In that regard, a Naval Criminal Investigation Service (NCIS) report shows that, in December 2005, a member of the Appellant's unit stole approximately 3200 Diazepam (i.e. Valium) pills from a local medical clinic in Huseybah, Iraq.  The NCIS report indicates that the subject member distributed the pills to Marines in his squad, one of whom was the Appellant.  The report further states that the subject and co-subjects (which includes the Appellant) were interrogated and admitted culpability.

As to the incident, the Appellant contends that he heard of the theft of the pills by a junior corpsman under his charge.  See May 2009 statement from the Appellant.  According the Appellant, the pills came from a veterinarian clinic the squad had taken over during combat operations, and thus were very low dosages as they were used to calm dogs and cats.  The Appellant reported that he was the senior line corpsman and, thus, felt it was his duty to take control of the pills.  He talked to the men who were involved and asked them to turn in what they had to the Appellant.  The Appellant then gave most of it to the battalion aid station.  Id.  He stated that he kept some of it because he thought it might be useful in the field in case someone had a break down.  In Board hearing testimony, the Appellant stated that he turned over all the medication.

As a result of the investigation, the Appellant pleaded guilty in a special court martial to the offenses of conspiracy; willfully disobeying a lawful order from a superior commissioned officer; disobeying a general order; and wrongful use or possession of a controlled substance.  All the pleas, except the second, were by exception and substitution, meaning the exact wording of the charge was changed.  The Appellant was sentenced to confinement for 30 days.  Later, in a separate administrative action, the Appellant was separated from service for serious misconduct.

After consideration of all the evidence, including the Appellant's assertions, the Board finds that the weight of the evidence demonstrates that the Appellant's discharge under other than honorable conditions was not due to willful and persistent misconduct, and it did not involve an offense of moral turpitude.

Under the circumstances, the offenses surrounding the theft of medication do not rise to the level of involving moral turpitude.  The Appellant operated under enemy fire on a daily basis.  He was willing to put himself in harm's way in the fulfillment of his duties and the support of his fellow troops.  See Character Reference Letters.  Although the record is somewhat murky as to whether the Appellant kept some of the Valium or even ingested it for his personal use, the Board finds that even if he did, such conduct must be view in light of the highly stressful combat context.  There is no alleged harm to person or property.  Based on this evidence, the use would be a minor incidence without repetition.  Thus, the Board finds it not so egregious to be a grave violation of moral standards.  

Section 3.12(d)(3)'s provision that an offense involving moral turpitude includes, generally, conviction of a felony, is viewed by VA's Office of General Counsel as creating a rebuttable presumption that a felonious act was one involving moral turpitude.  VA Op. G.C. 6-87, supra.  On the contrary, the lack of felony conviction does not preclude a moral turpitude finding.  Id.

Here, as discussed above, the Board finds the offenses are not grave violations of moral standards.  Thus, the felony provision is rebutted.  Accordingly, there is no bar to VA benefits on the basis of moral turpitude.

With respect to whether there was willful and persistent misconduct, the Board finds the "persistent" element lacking.  The Veteran maintained commendable service, particularly when in harm's way.  The two incidents that marred his otherwise honorable record were four years apart.  This does not amount to persistence.  Although there were multiple charges that arose from the incident involving theft of Valium, they were all related to one set of circumstances that occurred during a brief period of time.  The Board can find no record of counseling against this type of behavior and reoccurrence thereafter, as is asserted in the Recommendation for Administrative Separation.  Although the NCIS report of the incident indicates the Appellant and co-subjects "admitted culpability," culpability as to what is unclear.  The Appellant clearly admitted having been handed the Valium when it was turned over, so it is difficult to attribute any more culpability to the Appellant.  Moreover, another servicemember appeared to be the focus of the NCIS investigation, and indeed, stole the pills in the first instance.

The Board notes that VA was unable to locate more detailed records of the investigation, charges, court martial and plea.  Had such records been available, it is possible the outcome could have been affected.  In their absence, the Board finds the Veteran's testimony and lay statements to be highly credible and of great probative weight, and therefore finds in favor of the Appellant.

The Board is also mindful that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

Accordingly, the Board finds that the Appellant's character of discharge was not based on offenses involving moral turpitude or on willful and persistent misconduct.  Therefore, his discharge is not considered to have been under dishonorable conditions. 

ORDER

The Appellant's character of discharge is not a bar to VA benefits; the appeal is granted.
 



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


